McKEOWN, Circuit Judge,
dissenting.
I respectfully dissent. The IJ’s denial of asylum to Martial Bertrand Nkounkou, who is a member of the Lari ethnic group and a close associate of Pascal Lissouba, the former President of the Republic of Congo (“Congo”), is predicated on an adverse credibility finding that cannot be sustained by the administrative record.
The credibility findings address five different matters. As the majority appears to acknowledge, two of these—related to Nkounkou’s conduct in Hong Kong—are inappropriate grounds for an adverse credibility finding. See Akinmade v. INS, 196 F.3d 951, 956 (9th Cir.1999). (At a minimum, the petition should be granted because these two improper grounds are inextricably intertwined with the adverse credibility determination.) Two additional findings relating to Nkounkou’s relocation to the outskirts of Brazzaville and his various excursions across the border to the city of Kinshasa rest on mere speculation by the IJ as opposed to specific and cogent reasons supported by the record. See Mosa v. Rogers, 89 F.3d 601, 604-05 (9th Cir.1996). Finally, Nkounkou explained to the IJ that he could not reveal the proper name of his protector, The Colonel, because doing so would be counter to his cultural practices. The IJ restricted him from providing further corroborative testimony and explanation, substituted her own view as to what she would have done, and impermissibly declined to credit his culturally-based refusal. See Chouchkov v. INS, 220 F.3d 1077, 1083 n. 15 (9th Cir.2000).
The IJ’s conclusion that Nkounkou does not possess a well founded fear of future persecution is contrary to both the administrative record and INS regulations. As an ethnic Lari and a Lissouba supporter, Nkounkou is not required to demonstrate that he was specifically targeted for persecution; rather, he qualifies for asylum if he can establish that “there is a pattern or practice ... of persecution of a group of persons similarly situated to [him] on account of race ... membership in a particular social group, or political opinion.” 8 C.F.R. § 208.13(b)(2)(iii)(A). The administrative record, including country condition reports from both the United States Department of State and Amnesty International, demonstrates unmistakably that Laris and Lissouba supporters were singled out by the ruling militia for persecution and thus faced dangers more severe than those faced by other Congo citizens.
Because the IJ’s findings were not supported by substantial evidence, I would grant the petition for review.